Smith, J.,
delivered the opinion of the court.
(After stating the facts as above). "While the constitutionality of practically all of the sections of the May-Mott-Lewis Act is called in question by counsel for ap-pellee, we will take into consideration only the objections raised to sections 2, 5, 7, and paragraph 2 of section 11, and will leave the residue of the act altogether out of *536view, for the reason that, if these sections are valid, whether the remaining sections are valid or not does not concern the parties hereto. It is always the court’s duty in passing upon the constitutionality of a statute to separate the valid from the invalid parts thereof, if this can he done, and to permit the valid parts to stand unless the different parts of the statute are so intimately connected with and dependent upon each other as to warrant a belief that the legislature intended them as a whole and that if all could not be carried into effect it would not have enacted the residue independently. Adams v. Standard Oil Co. of Kentucky, 97 Miss. 879, 53 So. 692. We are relieved in the case at bar from any doubt as to whether the legislature would have enacted the sections of the statute here in question independently of the residue thereof, for the reason that it is expressly provided by section 18 of the act that:
“If, for any reason, any section or part of this act shall be held to be unconstitutional or invalid, then that fact shall not invalidate any other part of this act, but the same shall be enforced without reference to the part so held to be invalid.”
The objections of counsel for appellant to the sections •of the May-Mott-Lewis Act, to which we have indicated that we will address our attention, may be reduced in •substance to three: First, the requirements and prohibitions therein contained impose a direct burden on interstate commerce; second, that the federal statute known as the Webb-Kenyon Act has no application for the reason that it appears that the liquor was not to be sold or used in violation of any law of the state; third, the Webb-Kenyon Act is void under the commerce clause of the Federal Constitution. Const, art. 1, sec. 8, subd. 3.
The first objection in so far as sections 2, 7, and 11 are concerned is well taken, for there can be no question but “that the prohibitions and requirements contained - in these three sections impose a direct burden on interstate *537commerce in intoxicating liquors, and consequently are-void unless within the provisions of the Webb-Kenyon Act. This act and its title are as follows:
“An act divesting intoxicating liquors of their interstate-character in certain cases.
“Be it enacted, etc., that the shipment or transportation, in any manner or by any means whatsoever,” of any “intoxicating liquor of any kind, from one state . . . into any other state, . . . which said . . . intoxicating liquor is intended, by any person interested therein, to be received, possessed, sold, or in any manner-used, either in the original package, or otherwise, in violation of any laws of such state, ... is hereby prohibited.”
Section No. 2 of the May-Mott-Lewis Act, following-closely the provisions of the Webb-Kenyon Act, which the draftsman of these sections evidently had before him at the time they were drawn, provides:
‘ ‘ That it shall be unlawful for any person, firm or corporation, or any officer, agent or employee thereof, to ship or transport in any manner, or by any means whatever, any intoxicating liquor of any kind from a point within any other state, territory or district of the United States, or place subject to the jurisdiction thereof, to any person, firm or corporation, or any agent, officer or employee thereof, in this state, which said intoxicating liq-our is intended by any person interested therein to be received, possessed, sold or in any manner used, either in the original package or otherwise, in violation of any law of this state now in force or hereafter to be enacted. ’r
By paragraph 2 of section 11 of this act it is made-lawful for—
“any person to order and have shipped and delivered to him, from without the state, for his-own use or for social use in his home or for the use of the members of his family residing with him, such intoxicating liquors, in quantities not exceeding one gallon, or malt liquor not exceeding’ one keg’ or cask of beer.”
*538The result of these two sections of the act is that it is unlawful for any person to order and have shipped and delivered to him, or for him to receive, from without the state, intoxicating liquors in quantities in excess of one gallon. He has no right under the statute to receive intoxicating liquors shipped to him from a point without the state in quantities in excess of one gallon and should he do so such liquor would be received by him in violation of the laws of the state. Such a shipment of liquor therefore is clearly within the terms of the Webb-Kenyon Act as a mere inspection thereof will demonstrate, for it expressly devests intoxicating liquor of its interstate character when it is intended by any person interested therein to be received in violation’ 'of the laws of the state into which it is being transported.
But it is said, in substance, by counsel for appellee— and they are supported in so doing by the cases of Adams Express Co. v. Commonwealth, 154 Ky. 462, 157 S. W. 908, 48 L. R. A. (N. S.) 342, and Palmer v. Southern Express Co .(Tenn.), 165 S. W. 236—that the Webb-Kenyon Act has no reference to the quantity of liquor which a person interested therein may receive, or to the manner in which he may receive it, or with what he must do in order to be entitled to receive it; that the act applies only to intoxicating liquor intended by some person interested therein to be possessed, sold, or used in violation of law; that, quoting from their brief:
“It is enough for the disposition of this case to say, that it does not appear that the liquors shipped were intended to be sold or used in violation of any law of the state, and, therefore, the Webb-Kenyon Act does not apply to this controversy. From the facts stated and confessed by the demurrer, the liquors purchased were for personal use of W. J. Fletcher and his family; this was a lawful use, and indeed permitted by the statute in question.”
The language of this act is plain and unambiguous, and it is therefore unnecessary to invoke any rules of con-*539straction in order to ascertain its meaning. We will, however, examine it in the light of some of the leading cases decided by the supreme court of the United States in dealing with the right of a state to regulate commerce in intoxicating’ liquor shipped into the state from without.
This matter seems first to have been squarely presented to the court in 1847 in the License Cases, 5 How. 505, 12 L. Ed. 256. In those cases “the question was whether certain statutes of Massachusetts, Rhode island, and New Hampshire relating to the sale of spirituous liquors were repugnant to the Constitution of the United States by reason of an alleged conflict between them and the power of Congress to regulate commerce with foreign countries and among the several states:” The validity of the statutes was upheld, and all of the justices composing the court concurred in the result, but they each delivered separate opinions, except Mr. Justice Nelson, who concurred in the opinions delivered by Chief Justice and Mr. Justice Catron. In 1887, in the case of Bowman v. Chicago & N. W. Railroad Co., 125 U. S. 465, 8 Sup. Ct. 689, 1062, 31 L. Ed. 700, the court stated that:
“Prom a review of all of the opinions (referring to the opinions in the License Cases) the following conclusions are to be deduced as the result of the judgments in those cases: All the justices concurred in the proposition that the statutes in question were not made void by the mere existence of the power to regulate commerce with foreign nations and among the states delegated to Congress by the Constitution. They all concurred in the proposition that there was no legislation by Congress in pursuance of that power with which these statutes were in conflict. Some, including the Chief Justice, held that the matter of the importation and sale of articles of commerce was subject to the exclusive regulation of Congress whenever it chose to exert its power, and that *540any statute of the state on the same subject in conflict with such positive provisions of law enacted by Congress-would be void. Others maintained the view that the power of Congress to regulate commerce did not extend to or include the subject of the sale of such articles of commerce after they had been introduced into a state, but that when the act of importation ended, by a delivery to the consignee, the exclusive power over the subject belonged to the states as a part of their police power.”
In Bowman v. Chicago, etc., supra, the court had under consideration a statute of the state of Iowa forbidding any common carrier to bring into the state any intoxicating liquor from any other state or territory without having a certain certificate therein required, and, though this statute was not in conflict with any regulation of interstate commerce adopted by Congress, the court held the act void for the reason that nonaction on the part of Congress “with respect to any particular commodity or mode of transportation is a declaration of its purpose that the commerce in the commodity or by that means of transportation shall be free.” In the course of its-opinion the court said:
“The subjects, indeed, upon which Congress can act under this power are of infinite variety, requiring for their successful management different plans or modes of treatment. Some of them are national in their character, and admit and require uniformity of regulation, affecting alike all the states; others are local, or are mere-aids to commerce, and can only be properly regulated by provisions adapted to their special circumstances and localities. Of the former class may be mentioned all that portion of commerce with foreign countries or between the states which consists in the transportation, purchase, sale, and exchange of commodities. Here there can of necessity be only one system or plan of regulations, and that Congress alone can prescribe. Its nonaction in such cases with respect to any particular commodity or *541mode of transportation is a declaration of its purpose that the commerce in that commodity, or by that means of transportation, shall be free. . . .
“It is conceded, as we have already shown, that for the purposes of its policy, a state has legislative control, exclusive of Congress, within its territory, of all persons, things and transactions of strictly internal concern. For the purpose of protecting its people against the evils of intemperance it has the right to prohibit the manufacture within its limits of intoxicating liquors; it may also prohibit all domestic commerce in them between its own inhabitants, whether the articles, are introduced from other states or from foreign countries; it may punish those who sell them in violation of its laws; it may adopt ■any measurers tending, even indirectly and remotely, to make the policy effective until it passes the line of power delegated to Congress under the Constitution. It cannot, without the consent of Congress, expressed or implied, regulate commerce between its people and those of other states of the Union in order to effect its end, however desirable such a regulation might be.”
In this case the court in effect declined to follow the view concurred in by all of the justices in the License Cases, that state regulations of commerce in intoxicating liquor brought into the state from without, and while it retains its interstate character, are “not made void by the mere existence of the power to regulate commerce with foreign nations and among the states delegated to Congress by the Constitution,” and for the first time dearly announced that the failure of Congress to legislate with respect thereto is a declaration of its purpose that commerce therein shall be free.
In 1890, the case of Leisy v. Hardin, 135 U. S. 100, 10 Sup. Ct. 681, 34 L. Ed. 128, the court held that the right under the Constitution of a citizen of one state to import intoxicating liquor into another state carries with it the right to sell it there in the package in which it *542was imported. In the course of its opinion the court also-stated that:
“The authority of Pierce v. New Hampshire (one of the License Cases hereinbefore referred to), in so far as it rests on the view that the law of New Hampshire was valid because Congress had made no regulation on the subject, must be regarded as having been distinctly overthrown by the numerous cases hereinafter'referred to.”
. Following these decisions Congress passed the law-known as the Wilson Bill, which provided that:
“All fermented, distilled, or other intoxicating liquors or liquids transported into any state or territory or remaining therein for use, consumption, sale or storage therein, shall upon arrival in such state or territory be subject to the operation and effect of the laws of such st.ate or territory enacted in the exercise of its police powers, to the same extent and in the same manner as-though such liquids or liquors had been produced in such state or territory, and shall pot be exempt therefrom by reason of being introduced therein in original packages or otherwise.” Act Aug 8, 1890, ch. 728, 26' Stat. 313 (IT. S. Comp. St. 1901, p. 3177).
This statute was evidently passed as a result of the decision of Bowman v. Chicago, and Leisy v. Hardin, supra, and for the purpose of giving to the states the-right it was at one time supposed they had, in the absence of congressional action, to regulate commerce in intoxicating liquors when brought into the state from without.
In Rhodes v. State of Iowa, 170 U. S. 412, 18 Sup. Ct. 664, 42 L. Ed. 1088, the court held that the words “upon arrival in such state or territory,” in the act, meant “arrival at the point of destination and delivery there to the consignee,” so that the only effect of the act was to permit the states to regulate commerce in intoxicating-liquors brought into the state from without after de*543livery of the liquor to the consignee, and while it yet remains in the package in which it was transported. In the course of its opinion the court pointed out that:
“It is clearly contemplated that the word ‘arrival’ signified that the goods should actually come into the-state since it is provided that ‘all fermented, distilled and other intoxicating liquors or liquids transported into a state or territory, ’ and this is further accentuated by the other provision ‘or remaining therein for use, consummation, sale or storage therein.’ ”
And, continuing, the court said:
“This language makes it impossible in reason to hold that the law intended that the word ‘arrival’ should mean at the state line, since it presupposes the coming of the goods into the state for ‘use, consumption, sale, or storage.’ The fair inference from the enumeration of these conditions, which are all-embracing, is that the time when they could arise was made the test by which to determine the period when the operation of the state law should attach to goods brought into the state. But to uphold the meaning of the word ‘arrival,’ which is necessary to support the state law, as construed below,, forces the conclusion that the act of Congress in question authorized the state laws to forbid the bringing into-the state at all. This follows from the fact that if ‘arrival’ means crossing the line, then the act of crossing into the state would-be a violation of the state law, and hence necessarily the operation of the law is to forbid crossing the line and to compel remaining beyond the same. . . . Undoubtedly the purpose of the act was to enable the law of the several states to control the character of the merchandise therein enumerated at an earlier date than would have otherwise been the case, but it is equally unquestionable that the act of Congress manifests no purpose to confer upon the states the power to give their statutes an extraterritorial operation so as to subject persons and property beyond their borders to the *544restraints of their laws. . . . If it had been the intention of the act of Congress to provide for the stoppage at the state line of every interstate commerce co-tract relating to the merchandise enumerated in the act, such purpose would have been easy of expression. The fact that such power was not conveyed, and that, on the •contrary, the language of the statute relates to the receipt of the goods ‘into any state or territory for use, ■consumption, sale, or storage therein,’ negatives the correctness of the interpretation holding that the receipt into any state or territory for the purposes named could never take place.”
The next statute of this character enacted by Congress was the one here under consideration, the Webb-Kenyon Act, and a comparison of its language with that of the Wilson Act will demonstrate that its draftsman intended to cure the defect in the Wilson Act and to make it unlawful to transport into a state from without intoxicating liquors intended by any person interested therein to be dealt with contrary to the laws of the state; in other words, to devest such intoxicating liquor altogether of its interstate character, and thereby permit the laws of the state into which it was being transported to operate upon it immediately upon its crossing the state line — from which it follows that the state may prescribe not only the use to which liquor is to be put, but the quantity that, and the manner in which it, may be received.
As was said by the supreme court of Kentucky in the case of Adams Express Co. v. Commonwealth, 154 Ky. 462, 157 S. W. 908:
“The history of the Webb-Kenyon law, the causes that led to its enactment, and the evils it was intended to remedy, taken in connection with the carefully 'chosen words of the act, show that the object was to aid the states in suppressing the illegal traffic in intoxicating liquors that they had been much hindered in doing by the *545protection afforded violators of the law by the commerce clause of the Federal Constitution.”
This manifest purpose for which the act was passed will fail of accomplishment if it applies only when the .liquor which is being transported is intended by some person interested therein to be sold or used unlawfully, for the reason that it would be practically impossible in .most cases to prove such an intent except by proving that it was, after being received, in fact sold, or used unlawfully. To give only such effect to the act as is here contended for by counsel for appellee would result in its being amended by judicial construction. As enacted by Congress, it reads as follows:
“Which intoxicating liquor is intended by any person interested therein to be received, possessed, sold, or in any manner used ... in violation of the laws of :such state,” etc.
If construed as counsel contend it should be, it would in effect be amended either by striking out the word ‘‘ received,” or by interpolating between the words “received” and “possessed” the words “for the purpose of being,” so that the act would then read:
“Which intoxicating liquor is intended by any person interested therein to be possessed, sold, or in any manner used in violation of any laws of such state, ’ ’ etc.
Or:
“Which intoxicating liquor is intended by any person Interested therein to be received for the purpose of being possessed, sold, or in any manner used ... in violation of any laws of such state,” etc.
To so amend the act is the province of Congress and not of the courts.
The purchaser and consignee of the particular shipment here in question is, of course, one of the persons interested therein, and, since it exceeded one gallon in quantity, he manifesly intended to receive it in violation of law. Therefore, under the Webb-Kenyon Act sup*546plemented by the May-Mott-Lewis Act, it was unlawful for appellant to transport it.
The construction placed upon the Webb-Kenyon Act. in Atkinson v. Southern Express Co., 94 S. C. 444, 78 S. E. 516, 48 L. R. A. (N. S.) 349, though probably not necessarily involved in the decision, seems to be in accordance with the views herein expressed.
With reference to the requirements of section 7 of our state statute here under consideration, it will be sufficient, to say that they are only such as must be complied with by the consignee before it becomes lawful for him to receive the liquor, and therefore clearly within the provisions of the Webb-Kenyon Act.
It may be that the requirement of section 5 is not' within the provisions of the Webb-Kenyon Act, for the* reason that it applies to all • shipments of intoxicating-liquor whether made in violation of law or not, as to-which we will express no opinion, for the reason we think the views expressed by the supreme court of Tennessee-in the case of Palmer v. Southern Express Co., 165 S. W. 244, in paragraphs 7 and 8 of its opinion, are sound, and that therefore this requirement .is valid.
This brings us to the question whether Congress exceeded its power in enacting the Webb-Kenyon Act.
“The power vested in Congress to ‘regulate commerce-with foreign nations, and among the several states, and with the Indian Tribes,’ is the power to prescribe the-rule by which that commerce is to be governed, and is a. power complete in itself; acknowledging no limitations-other than those prescribed in the Constitution. It is-coextensive with the -subject on which it acts and cannot be stopped at the external boundary of a state, but must enter its enterior and must be capable of authorizing the-disposition of those articles which it introduces, so that they may become mingled with the common mass of property within the territory entered. Gibbons v. Ogden, 22 U. S. (9 Wheat.) 1, 6 L. Ed. 23; Brown v. Mary*547land, 25 U. S. (12 Wheat.) 419, 6 L. Ed. 678.” Leisy v. Hardin, 135 U. S. 100, 10 Sup. Ct. 681, 34 L. Ed. 128.
“The power to regulate commerce includes the power to declare what property or things may be the subject of commerce, and therefore Congress has power to prescribe what articles of merchandise shall not be the subject of interstate or foreign commerce.” License Cases, 46 U. S. (5 How.) 504, 12 L. Ed. 256; Bowman v. Chicago, etc., 125 U. S. 465, 8 Sup. Ct. 689, 1062, 31 L. Ed. 700; Leisy v. Hardin, 135 U. S. 100, 10 Sup. Ct. 681, 34 L. Ed. 135; United States v. Gould, 25 Fed. Cas. No. 15,239; United States v. The William, Fed. Cas. No. 16,700; Charge to Grand Jury, Fed. Cas. No. 18,269a.
This power to exclude any commodity from interstate commerce is • as broad as the power to regulate from which it is derived — is therefore “complete in itself, acknowledging no limitations other than those prescribed in the Constitution.” No limitation upon this power is contained in the commerce clause, and no such limitation contained in any other section of the Constitution has been called to our attention. In the License Cases, supra, Chief Justice Taney expressly stated that:
“Congress, under its general power to regulate commerce with foreign nations, may prescribe what articles of merchandise shall be admitted, and .what excluded; and may therefore admit or not, as it shall deem best, the importation of ardent spirits.”
While the authority of the License Cases has been weakened and on some points entirely overthrown by a number of later cases of which Bowman v. Chicago, etc., supra, and Leisy v. Hardin, supra, are a type, in none of them was this statement of Congress’ power by Chief Justice Taney challenged, and in all of them the power of Congress to prescribe what commodities shall be legitimate subjects of interstate commerce was expressly conceded. A power to wholly exclude a commodity from interstate commerce necessarily embraces within it the,*548power to exclude it partially or when certain conditions exist. Wilkerson v. Rahrer, 140 U. S. 545, 11 Sup. Ct. 865, 35 L. Ed. 572. Therefore it seems clear that Congress was well within its power in declaring’ that it should be unlawful to transport into a state intoxicating liquor that “is intended by any person interested therein to be received, possessed, sold, or in any manner used . . . in violation of any laws of such state.”
The commerce clause of the Constitution excludes state regulation and control only over interstate commerce in articles that are legitimate subjects of trade and, in the absence of congressional legislation declaring what are and what are not legitimate subjects of trade, the right of a state “to prohibit the importation and sale of articles inherently unworthy of commerce and unfit for the use of the people” is undoubted and has been more than once expressly held to exist by the supreme court of the United States. 17 A. & E. Enc. of L. 69; Leisy v. Hardin, supra; Wilkerson v. Rahrer, supra; Austin v. State, 101 Tenn. 564, 48 S. W. 305, 50 L. R. A. 478, 70 Am. St. Rep. 703. See, also, the numerous cases decided by the supreme court of the United States dealing with state quarantine and inspection laws.
' When an article by common consent is admitted to be “inherently unworthy of commerce and unfit for the use of the people,” or the reverse, no trouble arises in the absence of congressional legislation in determining whether or not commerce therein can be regulated or controlled by state laws. It is only when a reasonable difference of opinion can exist as to whether an article is inherently unworthy of commerce that difficulties in this connection arise; and ‘with reference to such articles the legislature has power to determine whether or not they shall be subjects of intrastate commerce, and Congress undoubtedly has the power to determine whether or not they shall be proper subjects of interstate commerce. That intoxicating liquors belongs to this class *549of commodities has been frequently decided by the supreme court of the United States, which has always upheld the power of the states to suppress altogether commerce therein which lies wholly within their borders. In Mugler v. Kansas, 123 U. S. 663, 8 Sup. Ct. 273, 31 L. Ed. 205, in upholding the power of the state of Kansas to prohibit the manufacture and sale of intoxicating liquor, the court used the following language:
“It is not necessary, for the sake of justifying the state legislation now under consideration, to array the appalling statistics of misery, pauperism, and crime, which have their origin in the use or abuse of ardent spirits. . . . For we cannot shut out of view the fact, within the knowledge of all, that the public health, the public morals, and the public safety, may be endangered by the general use of intoxicating drinks; nor the fact, established by statistics accessible to everyone, that the idleness, disorder, pauperism, and crime existing in the country are, in some' degree at least, traceable to this evil.”
And again in Crowley v. Christensen, 137 U. S. 86, 11 Sup. Ct. 13, 34 L. Ed. 620;
“By the general concurrence of opinion of every civilized and Christian community, there are few sources of crime and misery to society equal to the dramshop, where intoxicating liquors in Small quantities, to be drunk at the time, are sold indiscriminately to all parties applying. The statistics of every state show a greater amount of crime and misery attributable to the use of ardent spirits obtained at these retail liquor saloons than to any other source. . . . There is ho inherent right in a citizen to thus sell intoxicating liquors by retail; it is not a privilege of a citizen, of .the state or of a citizen of the United States.” .
If it be true that misery, pauperism, and crime largely “have their origin in the use or abuse of ardent spirits, . . . that the public health, the public morals, and the *550public safety may be endangered by tbe general use of intoxicating drinks, . . . tbat the idleness, disorder, pauperism, and crime existing in the country are, in some degree at least, traceable to this evil,” and since “there is no inherent right in a citizen to sell intoxicating liquors,” it not being “a privilege of a citizen of the state or of a citizen of the United States,” it would seem that the power of Congress to declare that it is not a legitimate subject of interstate commerce is beyond question. It is true that, as stated in L. & N. R. Co. v. Cook Brewing Co., 223 U. S. 70, 32 Sup. Ct. 189, 56 L. Ed. 355, “by a long line of decisions, beginning even prior to Leisy v. Hardin, . . .it has been indisputably determined that beer and other intoxicating liquors are a recognized and legitimate subject of interstate commerce;” but the court was there, as was the. court in the long line of decisions referred to, dealing with intoxicating liquor as an article of commerce in the absence of any legislation on the subject by Congress. That both Congress and the state legislatures working together in “frank and candid co-operation for. the -general good” are without power to destroy commerce in an article of this character is unthinkable, and such a result could not have been intended by ‘ ‘ The Fathers ’ ’ in framing the Constitution. That Congress has power to. so legislate as to permit a state’s laws passed under its police power to regulate and control commerce in commodities shipped into the state from without, and before they would otherwise lose their interstate character, has never been seriously questioned, and whenever such legislation has been enacted it has always been upheld by the supreme court of the United States. In Bowman v. Chicago, etc., supra, it was said that a state “cannot without the consent of Congress, expressed or implied, regulate commerce between its people and those of the other states of the Union,” and in Leisy v. Hardin, supra, that:
“While, by virtue of its jurisdiction over persons and property within its limits, a state may provide for the *551.security of the lives, limbs, health, and comfort of persons and the protection of property, so situated, yet a subject-matter -which has been .confided' exclusively to Congress by the Constitution is not within the jurisdiction of the police power of the state, unless placed there by congressional action.”
Similar utterances appear in the opinions rendered in other cases decided by that court. In Wilkerson v. Rahrer, supra, in upholding the power of Congress to pass -the Wilson Act, the court pointed out that by this act no power was delegated to the states, but that it simply removed an impediment to the enforcement of the state laws in respect to sales of intoxicating liquors while remaining in the packages in which they were imported; .and the court further stated that:
“No reason is perceived why, if Congress chooses to provide that certain designated subjects of interstate commerce shall be governed by a rule which divests them •of that character at an earlier period of time than would •otherwise be the case, it is not within its competency to do so.”
The only difficulty that arises in this connection is that in Rhodes v. State of Iowa, supra, the, court,, in holding that the Wilson Act did not permit the laws of a state to •operate upon intoxicating liquor brought into the state from without until delivery thereof to the consignee, declined to express any opinion on Congress’ power to permit such laws to operate thereon immediately- after it had crossed the state line. This power of Congress, under the construction placed upon the act there under consideration, was not involved, and the court very properly reserved it for future determination; but nothing in the opinion rendered indicates that a distinction will be •drawn in the power of Congress to permit state laws to attach to and control commodities brought into the state from without after delivery to the consignee, and its power to permit such laws to attach to • and control such *552commodities immediately upon their crossing the state-line, and before its transportation and delivery has been, completed.
In further support of the foregoing views, we refer to the masterly opinion of the court of general sessions of Delaware in State v. Grier, 88 Atl. 579.
The decree of the court below will be reversed, and decree entered here sustaining the demurrer, dissolving the injunction, and dismissing appellee’s bill.

Reversed..